Title: To George Washington from Peter Muhlenberg, 15 August 1782
From: Muhlenberg, Peter
To: Washington, George


                  
                     Sir
                     Cumberland Old Courthouse. Augst 15th 1782
                  
                  I was Honord with Your Excellencys favors of the 22d of July, one by the post, the other by private conveyance.  I now do myself the Honor to enclose Your Excellency a weekly return of the troops stationd at this post, & in order to account for the small increase of Strength for two Months past, I beg leave to inform Your Excellency, that after I had been at the trouble of sending out recruiting Officers & visiting the different posts, I was compelld to relinquish the fairest prospects of success, & by an Order from the Governor to recall the recruiting Officers, because it was found impracticable to procure the promisd Bounty Money—Our whole dependance at present is, on the act passed last Session for raising 3000 Men by drafft; the County Lieutenants are now laying off their Counties into districts, but I believe it will still be near four weeks before they will begin to come in—The return of Military Stores I formerly sent on, was the only one I had, as at that time I could not obtain paper enough in Camp to retain a duplicate—I have wrote to Captn Irish to send me another, which shall be forwarded imediately.  I have the Honor to be with the highest respect Your Excellencys Most Obedt hble Servant
                  
                     P: Muhlenberg
                  
               